                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                               NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     OSCAR TAPIA-FELIX,                                  Case No. 19-cv-00972-HSG
                                   8                    Petitioner,                          ORDER TO SHOW CAUSE
                                   9              v.

                                  10     JOSIE GASTELO,
                                  11                    Respondent.

                                  12
Northern District of California
 United States District Court




                                  13                                            INTRODUCTION

                                  14          Petitioner, an inmate at California Men’s Colony, filed this pro se action seeking a writ of

                                  15   habeas corpus pursuant to 28 U.S.C. § 2254. His petition is now before the Court for review

                                  16   pursuant to 28 U.S.C. § 2243 and Rule 4 of the Rules Governing Section 2254 Cases in the United

                                  17   States District Courts. He has paid the filing fee. Dkt. No. 4.

                                  18                                             BACKGROUND

                                  19          According to the petition, in 2017, Petitioner was convicted by a jury of second-degree

                                  20   murder (Cal. Penal Code § 187). Dkt. No. 1 (“Pet.”) at 2. He was sentenced to fifteen years to life

                                  21   in state prison. Pet. at 1. His conviction was affirmed by the California Court of Appeal, and his

                                  22   petition for review was denied by the California Supreme Court. Petitioner reports that he did not

                                  23   file any state habeas petitions before filing this action. Pet. at 3. The instant action was filed on

                                  24   February 21, 2019. See Pet.

                                  25                                              DISCUSSION

                                  26   A.     Standard of Review

                                  27          This court may entertain a petition for writ of habeas corpus “in behalf of a person in

                                  28   custody pursuant to the judgment of a state court only on the ground that he is in custody in
                                   1   violation of the Constitution or laws or treaties of the United States.” 28 U.S.C. § 2254(a); Rose v.

                                   2   Hodges, 423 U.S. 19, 21 (1975). A district court shall “award the writ or issue an order directing

                                   3   the respondent to show cause why the writ should not be granted, unless it appears from the

                                   4   application that the applicant or person detained is not entitled thereto.” 28 U.S.C. § 2243.

                                   5   B.     Petitioner’s Claim

                                   6          Petitioner claims that he is entitled to federal habeas relief because the trial court violated

                                   7   his due process rights under the Fifth and Fourteenth Amendment of the United States

                                   8   Constitution when it admitted evidence of several prior crimes. Dkt. No. 1 at 14. Liberally

                                   9   construed, the claim appears to state a cognizable federal due process claim under § 2254 and

                                  10   merits an answer from Respondent. See Zichko v. Idaho, 247 F.3d 1015, 1020 (9th Cir. 2001)

                                  11   (federal courts must construe pro se petitions for writs of habeas corpus liberally).

                                  12                                             CONCLUSION
Northern District of California
 United States District Court




                                  13          For the foregoing reasons, the Court orders as follows:

                                  14          1.      The Clerk shall mail a copy of this order and the petition with all attachments to the

                                  15   Respondent and the Respondent’s attorney, the Attorney General of the State of California. The

                                  16   Clerk shall also serve a copy of this order on Petitioner.

                                  17          2.      Respondent shall file with the Court and serve on Petitioner, within ninety-one

                                  18   (91) days of the issuance of this order, an answer conforming in all respects to Rule 5 of the Rules

                                  19   Governing Section 2254 Cases, showing cause why a writ of habeas corpus should not be granted

                                  20   based on the claims found cognizable herein. Respondent shall file with the answer and serve on

                                  21   Petitioner a copy of all portions of the state trial record that have been transcribed previously and

                                  22   that are relevant to a determination of the issues presented by the petition.

                                  23          If Petitioner wishes to respond to the answer, he shall do so by filing a traverse with the

                                  24   Court and serving it on Respondent within thirty-five (35) days of the date the answer is filed.

                                  25          3.      Respondent may file, within ninety-one (91) days, a motion to dismiss on

                                  26   procedural grounds in lieu of an answer, as set forth in the Advisory Committee Notes to Rule 4 of

                                  27   the Rules Governing Section 2254 Cases. If Respondent files such a motion, petitioner shall file

                                  28   with the Court and serve on Respondent an opposition or statement of non-opposition within
                                                                                          2
                                   1   twenty-eight (28) days of the date the motion is filed, and Respondent shall file with the Court

                                   2   and serve on Petitioner a reply within fourteen (14) days of the date any opposition is filed.

                                   3          4.      Petitioner is reminded that all communications with the Court must be served on

                                   4   Respondent by mailing a true copy of the document to Respondent’s counsel. Petitioner must

                                   5   keep the Court informed of any change of address and must comply with the Court’s orders in a

                                   6   timely fashion. Failure to do so may result in the dismissal of this action for failure to prosecute

                                   7   pursuant to Federal Rule of Civil Procedure 41(b). See Martinez v. Johnson, 104 F.3d 769, 772

                                   8   (5th Cir. 1997) (Rule 41(b) applicable in habeas cases).

                                   9          5.      Upon a showing of good cause, requests for a reasonable extension of time will be

                                  10   granted provided they are filed on or before the deadline they seek to extend.

                                  11          IT IS SO ORDERED.

                                  12   Dated: 5/1/2019
Northern District of California
 United States District Court




                                  13                                                    ______________________________________
                                                                                        HAYWOOD S. GILLIAM, JR.
                                  14                                                    United States District Judge
                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         3
